Exhibit 10.1

2009 ANNUAL INCENTIVE CASH AWARDS
GRANTED UNDER
RYDER SYSTEM, INC. 2005 EQUITY COMPENSATION PLAN

TERMS AND CONDITIONS

The following terms and conditions apply to the 2009 annual incentive cash
awards (the “Awards”) granted by Ryder System, Inc. under the Ryder System, Inc.
2005 Equity Compensation Plan (the “Plan”) a description of which is set forth
in the relevant Guide to the Annual Incentive Compensation Program (the “Guide”)
to which these terms and conditions are appended. No individual shall receive an
Award unless the Company has notified the individual of the Award and delivered
these Terms and Condition and the Guide to the individual. Certain terms of the
Award, including the performance goals and target payout amounts, are set forth
in the Guide and the payout grids titled “Incentive Payout Components by
Position” (“Payout Grid”) applicable to the Participant. The Compensation
Committee of the Company’s Board of Directors (the “Committee”) shall administer
the Awards in accordance with the Plan. Capitalized terms used herein and not
defined shall have the meaning ascribed to such terms in the Plan or the Guide.



  1.   General. The Award represents the right to receive a cash payment based
on the attainment of certain financial performance goals, on the terms and
conditions set forth herein, in the Guide and in the Plan, the applicable terms,
conditions and other provisions of which are incorporated by reference herein
(collectively, the “Award Documents”). It is intended that any Awards granted to
“Covered Employees” as that term is defined Section 162(m) of the Internal
Revenue Code of 1986, as amended, including any successor provisions and
regulations (the “Code”), shall qualify as “performance-based compensation” for
purposes of Section 162(m).

The Award Documents supersede any and all prior oral representations, promises
or guarantees relating to short-term incentives or annual bonuses. All
provisions of the Award Documents shall apply unless otherwise prohibited by
law.

In the event there is an express conflict between the provisions of the Plan and
those set forth in the Guide or in these terms and conditions, the terms and
conditions of the Plan shall govern. Unless otherwise approved by the Committee,
individuals who have written agreements which specifically provide for annual
incentive compensation other than that which is provided under the Award or who
are participants in any other short-term incentive compensation plan of the
Company or its subsidiaries and affiliates are not eligible to receive an Award
hereunder. The Company may, in its sole discretion, provide discretionary or
other bonuses to Company employees, whether or not they receive an Award.

The terms and conditions contained herein may be amended by the Committee as
permitted by the Plan; none of the terms and conditions of the Award may be
amended or waived without the prior approval of the Committee. Any amendment or
waiver not approved by the Committee will be void and have no force or effect.
Any employee or officer of the Company who authorizes any such amendment or
waiver without the prior approval of the Committee will be subject to
disciplinary action up to and including forfeiture of an Award and/or
termination of employment (unless otherwise prohibited by law). All decisions
and determinations made by the Committee relating to the Awards shall be final
and binding on the Participant, his or her beneficiaries and any other person
having or claiming an interest under the Plan.



      2.

1





Financial Performance Goals; Performance Period. The Awards are intended to
reward Participants for the attainment by the Company of certain performance
goals and, in certain cases, individual performance. The performance metrics
(the “Performance Metrics”) and performance goals (the “Performance Goals”)
applicable to a Participant, the weight given to each of the Performance Metrics
and any other requirements or limitations of the Awards are approved by the
Committee, may vary based on the Participant’s Management Level, position and
responsibilities and will be set forth in the Guide and the Payout Grid
applicable to such Participant.

Once established, Performance Goals shall not be changed during the year;
provided, however, if the Committee determines that external changes or other
unanticipated business conditions have materially affected the fairness of the
Performance Goals, then appropriate adjustments may be made to the Performance
Goals (either up or down) during the year.

The Participant’s target incentive award (expressed as a percentage of the
Participant’s Eligible Base Salary) to be paid under the Award, as approved by
the Committee, is also set forth in the Guide.

For purposes of the Award, Eligible Base Salary means the annual rate of pay for
the Performance Period, excluding all other compensation paid to the Participant
during the year, including but not limited to bonuses, incentives, commissions,
car allowance, employee benefits, relocation expenses, and any imputed income
for which the Participant may be eligible (all as more fully described in the
Guide). As soon as practicable after the end of the Performance Period, the
Committee will determine the attainment of the Performance Goals, to the extent
applicable, in accordance with generally accepted accounting principles
(“GAAP”), provided that, the Committee may, in its sole discretion, exclude or
include certain items from actual results in determining performance including
(i) changes in accounting principle, standard or policy; (ii) changes in law or
regulation; (iii) asset impairments; (iv) restructuring charges;
(v) discontinued operations; and (vi) significant non-operational or
non-recurring items, in each case, other than those included in the Company’s
2009 business plan.

The Committee may increase or decrease a Participant’s Payout Amount (as defined
below) based on the Participant’s individual performance by way of a performance
modifier to the extent provided in the Guide; provided, however that in no event
may the Payout Amount for a Participant that is in a Management Level of 14 or
above be increased by way of a performance modifier.



  3.   Payment. Subject to Section 4 and 5 below and the provisions of the
Guide, amounts due under the Award (the “Payout Amount”) will be payable in cash
to the Participant as soon as practicable following the determination that the
Performance Goals have been satisfied and the Committee’s (or Board, as the case
may be) approval of the payout, but in no event later than March 15, 2010 (the
“Payment Date”), provided that the Participant is, on the Payment Date, and has
been from the first day of the Performance Period through the Payment Date,
continuously employed in good standing by the Company or a Subsidiary. No
Participant shall have a vested or accrued right to any payment under the Award.
For purposes of these terms and conditions, the Participant shall not be deemed
to have terminated his or her employment with the Company and its Subsidiaries
if he or she is then immediately thereafter employed by the Company or another
Subsidiary. Notwithstanding anything to the contrary set forth herein, (i) the
Company retains the right, in its sole and absolute discretion, to withhold
payment and participation, from any Participant who violates or has violated any
Company value, principle, agreement, plan, procedure, protocol, policy or the
rules contained in the Award Documents even if there are no documented
performance issues in the Participant’s personnel file and (ii) if the Company
has any claim against the Participant for money or assets owed that have not
been satisfied by the Participant, the Payout Amount shall be reduced by any
such unpaid claims unless otherwise prohibited by law. The calculation of Payout
Amounts for Participants outside of the U.S. will be set forth in the Guide.



  4.   New Hire, Promotion or Transfer. Participants who are newly hired,
promoted, or transferred into or out of eligible positions, and those who move
from one eligibility level to another, will receive a pro-rata incentive based
on the terms in effect for his/her Management Level position, the portion of
time spent in each position during the year, the annual rate of pay and the
target incentive award for the eligible position(s).



  5.   Termination of Employment; Temporary Leave. Except as specifically set
forth below, the Award will terminate and no amounts will be paid under the
Award following the termination of the Participant’s employment as follows:



  (a)   Resignation by the Participant or Termination by the Company or a
Subsidiary: Notwithstanding anything herein to the contrary, (i) with respect to
Participants who are entitled to severance benefits under the terms and
conditions of any individual agreement or under the Company’s Executive
Severance Plan, any amounts due will be calculated in accordance with such
agreement or plan and (ii) with respect to Participants who are not otherwise
entitled to severance benefits under the terms of any individual agreement or
the Company’s Executive Severance Plan, the Award will terminate and no amounts
will be paid under the Award, provided that if a Participant’s employment is
terminated by the Company after October 1st of the Performance Period but before
the Payment Date as a result of a reduction in force by the Company, or a
location closing or loss of business, as determined by the Committee, in its
sole and absolute discretion, the Participant shall be eligible to receive a
pro-rata payment (or full payment if termination occurs after the end of the
Performance Period), if the Participant would have received a payment under the
Award but for his or her termination. Payment made to a terminated employee
pursuant to the preceding sentence shall only be made if the Participant has
executed and delivered to the Company a release in favor of the Company in form
and substance satisfactory to the Company, which has not been revoked, and shall
not be made prior to the effective date of such release.

Notwithstanding the foregoing, if the Participant is terminated by the Company
or a Subsidiary prior to the Payment Date and is subsequently re-employed by the
Company or a Subsidiary prior to the Payment Date, such Participant shall be
eligible to receive a pro-rata payment on the Payment Date based on the number
of days during the Performance Period that the Participant was considered to be
an active employee as determined by the Company, provided that, any such payment
shall be reduced by any amounts previously paid to Participant in connection
with his or her termination of employment pursuant to the preceding paragraph or
otherwise in lieu of amounts earned under the Award.

In the event that the Participant voluntarily terminates his or her employment
with the Company prior to the Payment Date, (i) if the Participant is
re-employed by the Company or a Subsidiary within 90 days of the effective date
of such termination, but in any event prior to the Payment Date, the Participant
shall be eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee as determined by the Company, provided that, any such
payment shall be reduced by any amounts previously paid to Participant in
connection with his or her termination of employment pursuant to the preceding
paragraph or otherwise in lieu of amounts earned under the Award; or (ii) unless
otherwise provided for herein, if the Participant is re-employed by the Company
or a Subsidiary more than 90 days after the effective date of such resignation,
but in any event before the end of the Performance Period, the Participant shall
be eligible to receive a pro-rata payment on the Payment Date based on the
number of days during the Performance Period that the Participant was considered
to be an active employee as determined by the Company after the Participant was
re-employed.



  (b)   Death or Disability (including Disability Retirement): If the death or
Disability occurs after the end of the Performance Period, the Participant (or
his or her Beneficiary, in the event of death) shall receive all amounts due to
him or her under the Award on the Payment Date. If the death or Disability
occurs during the Performance Period and the Participant would have received a
payment under the Award but for his or her death or Disability, the Participant
(or his or her Beneficiary, in the event of death) will be eligible to receive a
pro-rata payment on the Payment Date based on the number of days during the
Performance Period that the Participant was considered to be an active employee
as determined by the Company.



  (c)   Workers’ Compensation or Approved Leave of Absence: Except as otherwise
set forth herein, a Participant who takes an approved workers’ compensation
leave or an approved leave of absence will be eligible to receive a pro-rata
payment on the Payment Date (to the extent the Participant would have received a
payment under the Award but for his or her leave of absence) based on the number
of days during the Performance Period that the Participant was considered to be
an active employee as determined by the Company, provided that the Participant
worked at least six (6) months of the Performance Period.



  (d)   Military Leave of Absence: A Participant who takes an approved military
leave of absence will be eligible to receive a payment on the Payment Date (to
the extent the Participant would have received a payment under the Award but for
his or her military leave of absence) based on the Participant’s full Eligible
Base Salary regardless of the number of days worked during the Performance
Period.



  (e)   Retirement: If the Retirement occurs after the end of the Performance
Period, the Participant shall receive all amounts due to him or her under the
Award on the Payment Date. If the Retirement occurs during the Performance
Period, the Award will terminate and no amounts will be paid under the Award. As
used herein, the term “Retirement” means termination of employment for any
reason (other than for Cause or by reason of death or Disability) upon or
following attainment of age 55 and completion of 10 years of service, or upon or
following attainment of age 65 without regard to years of service. As used
herein, the term “Cause” shall have the meaning set forth in any individual,
valid, written agreement between the Participant and the Company or any
Subsidiary, or, if none exists, shall mean a determination of “Cause” under any
applicable Severance Plan, as in effect on the date hereof.



  6.   Withholding Taxes; Section 409A. The Company will deduct from all
payments made under the Award any federal, state or local taxes required by law
to be withheld with respect thereto. All payments made under the Award are
intended to constitute short-term deferral amounts excludible from the
requirements of Section 409A of the Code.



  7.   Change of Control. Notwithstanding anything herein to the contrary, in
the event of a Change in Control of the Company, (i) with respect to
Participants who are entitled to Change of Control benefits under the terms of
any individual agreement or any severance plan or arrangement, the Payout Amount
will be calculated in accordance with such agreement or plan and (ii) with
respect to Participants who are not otherwise entitled to Change of Control
benefits under the terms of any individual agreement or any severance plan or
arrangement, and whose employment is terminated in connection with or as a
result of the Change of Control, upon approval by the Committee, the Participant
will be entitled to receive a pro-rata payment based on the number of days
during the Performance Period that the Participant is considered to be an active
employee as determined by the Company, assuming target performance. This payment
shall be made no later than March 15, 2010.



  8.   Sale of Business. If a business unit is sold during the Performance
Period, the Participants that are employees of such business unit will receive a
pro-rata payment for the year in which the business is sold. Such payment will
be made over time or in one lump sum, as determined by the Committee, provided
that in any event all payments will be made on or before March 15, 2010.



  9.   Statute of Limitations and Conflicts of Laws. All rights of action by, or
on behalf of the Company or by any shareholder against any past, present, or
future member of the Board of Directors, officer, or employee of the Company
arising out of or in connection with the Award or the Award Documents, must be
brought within three years from the date of the act or omission in respect of
which such right of action arises. The Awards and the Award Documents shall be
governed by the laws of the State of Florida, without giving effect to
principles of conflict of laws, and construed accordingly.



  10.   No Employment Right. Neither the grant of the Award, nor any action
taken hereunder, shall be construed as giving any employee or any Participant
any right to be retained in the employ of the Company. The Company is under no
obligation to grant Awards hereunder. Nothing contained in the Award Documents
shall limit or affect in any manner or degree the normal and usual powers of
management, exercised by the officers and the Board of Directors or committees
thereof, to change the duties or the character of employment of any employee of
the Company or to remove the individual from the employment of the Company at
any time, all of which rights and powers are expressly reserved.



  11.   No Assignment. A Participant’s rights and interest under the Award may
not be assigned or transferred, except as otherwise provided herein, and any
attempted assignment or transfer shall be null and void and shall extinguish, in
the Company’s sole discretion, the Company’s obligation under the Award to make
any payment thereunder.



  12.   Unfunded Plan. Any amounts owed under the Award shall be unfunded. The
Company shall not be required to establish any special or separate fund, or to
make any other segregation of assets, to assure payment of any earned Payout
Amounts.



  13.   Definitions. Capitalized terms used above that are not defined below
have the meanings set forth in the Plan.



  (a)   “Change of Control” occurs when

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”)) (a
“Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (i), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (B) any acquisition
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of subparagraph (iii) below; or

(ii) the individuals who, as of January 1, 2007, constituted the Board of
Directors of the Company (the “Board” generally and as of January 1, 2007 the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to January 1,
2007 whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) (as in effect
on January 23, 2000)) shall be, for purposes of this Plan, considered as though
such person were a member of the Incumbent Board; or

(iii) there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company’s outstanding Shares
and outstanding voting securities ordinarily having the right to vote for the
election of directors of the Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than fifty percent
(50%) of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities ordinarily
having the right to vote for the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding Shares and outstanding voting securities ordinarily having the right
to vote for the election of directors of the Company, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan or plans (or related trust) of the Company or such
corporation resulting from such Business Combination and their subsidiaries and
affiliates) beneficially owns, directly or indirectly, 30% or more of the
combined voting power of the then outstanding voting securities of the
corporation resulting from such Business Combination and (C) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(iv) there is a liquidation or dissolution of the Company approved by the
shareholders; or

(v) there is a sale of all or substantially all of the assets of the Company.



  (b)   “Disability” means (i) the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; (ii) the Participant
is, by reason of any medically determinable physical or mental impairment that
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan of the
Company; or (iii) a determination by the Social Security Administration that a
Participant is totally disabled.

2